Citation Nr: 0627899	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-15 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1980 to June 1983. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Department of Veterans Affairs (VA) 
Waco, Texas Regional Office (RO) which granted service 
connection and assigned a 10 percent rating for partial tear 
or sprain of the right knee anterior cruciate ligament.  In 
December 2004 the case was remanded for further development.  


FINDINGS OF FACT

1. In April 2004 and December 2004 letters the veteran was 
asked to either provide an authorization for the RO to obtain 
an original MRI report from Central Imaging of Arlington or 
to submit the original report himself; via the Board's 
December 2004 Remand he was advised of the consequences of a 
failure to respond to a request for the evidence sought 
within one year of the April 2004 letter.

2. The veteran did not respond to the RO's requests for an 
authorization to obtain the MRI report sought.  


CONCLUSION OF LAW

Evidence requested in connection with the veteran's claim for 
an increased rating for his service connected left knee 
disability has not been provided within one year after the 
date of the request, and the claim is considered abandoned.  
38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §  3.158 (a) (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A December 2004 letter advised the 
veteran to submit any evidence in his possession pertaining 
to his claim.  The November 2002 rating decision, a May 2003 
statement of the case (SOC) and supplemental SOCs in August 
2003, June 2004 and December 2004 provided the text of other 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  In a March 2006 letter the 
veteran was provided specific notice regarding criteria for 
rating disabilities and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence to the extent possible 
without his further cooperation.  He was afforded a VA 
orthopedic examination.  He has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  

II.  Analysis

In April 2004, the veteran faxed to VA a copy of an April 
2004 MRI report (by a Dr. F. of Central Imaging of Arlington, 
Texas, apparently pursuant to a referral from a Dr. G.M).  
The report appears to have had an original subject heading 
referring to a left knee MRI.  On the fax copy sent to VA, 
the word Left was crossed out and replaced by Right.  
Assuming the original report was referring to the right knee, 
it appeared to show more extensive disability than was noted 
on a previous January 2004 VA examination.    

Subsequent to receiving the report, the RO sent an April 2004 
letter to the veteran explaining that the faxed copy of the 
report appeared to be altered and that the RO needed an 
original copy.  An authorization to release information was 
included with the letter, and the veteran was informed that 
he would need to complete and return the authorization in 
order for the RO to request the report.  The letter also 
indicated that the veteran's claim could be expedited if he 
obtained an original copy and forwarded it to the RO.

The veteran did not respond to the RO's request.  
Consequently, the Board's December 2004 Remand specifically 
instructed the RO to again ask the veteran to provide an 
authorization so the original MRI report could be obtained.  
If he provided the authorization and the RO was able to 
obtain the original report, he was to be afforded another VA 
orthopedic examination.  The Remand also provided notice to 
the veteran that where evidence requested (in this case the 
original MRI report itself or the authorization for the RO to 
obtain it) in connection with a claim for increase is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  38 C.F.R. § 3.158(a).  

Pursuant to the Board's Remand, the RO issued a December 2004 
letter, again asking the veteran to either submit the 
original report of the April 2004 MRI or to authorize the RO 
to obtain it.  The veteran did not submit the report or 
provide authorization for the RO to seek it, and did not 
otherwise respond to the RO's letter.  

In a March 2006 supplemental SOC, the RO provided the veteran 
with the text of 38 C.F.R. § 3.158(a) and noted that he had 
not responded to requests to either submit the report or to 
provide the authorization 

Given that the veteran has been given specific notice of the 
consequences of not either providing the original MRI report 
or authorizing the RO to obtain it, and has been wholly 
unresponsive to requests  to complete these actions for well 
over one year, the Board finds no recourse but to conclude 
that he has abandoned his appeal.  See 38 C.F.R. § 3.158 and 
Hyson v. Brown, 5 Vet. App. 262 (1993).

In light of the abandonment of the appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.







ORDER

The appeal seeking a rating in excess of 10 percent for a 
right knee disorder is dismissed.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


